Title: From John Adams to Caroline Amelia Smith De Windt, 18 December 1823
From: Adams, John
To: De Windt, Caroline Amelia Smith



my dear Grand Daughter
Quincy December 18th. 1823

Your kind letter of the 14th. has given me great pleasure, I congratulate you on the Birth of your fifth Daughter. God Bless the lovely little creatures, may they all imitate their Mothers & Grand Mothers from the seventh or eighthth generations such a race of Mothers has rarely existed in this world I believe. I hope you will educate them as you Grand Mother was educated, by reconciling hardihood and delicacy, equally qualified for the politeness of a City, and the roughness of the Country; for the first societies in France & England and for the cares, labors, & economies, & Charities, for a Middling Farmers wife in Quincy—I hope your Daughters will be qualified for City wives, or Country Wives, wives of Lawyers, Philosophers, or Devines, provided they are as Orthodox as I am, or Merchants—or Tradesmen, or wives of some of your Western landholders, who have a thousand, or a hundred acres of Forest threes to cut down, and convert the Land into fruitfull fields; teach them never to dispise the Middling interest, Abigail has Boys enough to furnish each of them with a husband—my love to Mr De Wint and all the little babes—
You may call it Sophia, or Euphrasian or any other Greek name you please, provided it be not Hellen—I wish as well to the Greeks as any of you, I think my Friend the prote Bishop White, has done himself great honor by his conduct in Philadelphia.
Accept the best wishes of your aged and decrepid / Grand Father
John Adams